     4:21-cv-00110-TLW      Date Filed 02/12/21    Entry Number 11     Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

 Ismail Dickerson,                             Case No. 4:21-cv-00110-TLW

              PLAINTIFF

       v.

 State of South Carolina; Governor
 Henry McMaster; City of Myrtle Beach;                         Order
 Brenda Bethune; Kate E. Miller; Doris
 Clemmons; Cheryl Finkel; Magistrate
 Judge Dana Pfeiffer Jones,

              DEFENDANTS



      Plaintiff Ismail Dickerson, proceeding pro se, filed this civil action alleging

violations of his constitutional rights pursuant. ECF No. 1. The matter now comes

before the Court for review of the Report and Recommendation (Report) filed by the

magistrate judge to whom this case was assigned. ECF No. 8. In the Report, the

magistrate judge recommends that Plaintiff’s case be summarily dismissed. Id.

Plaintiff did not file objections to the Report. This matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

200 (4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

                                           1
     4:21-cv-00110-TLW     Date Filed 02/12/21   Entry Number 11   Page 2 of 2




record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report. For the reasons stated by the

magistrate judge, the Report, ECF No. 8, is ACCEPTED. This action is hereby

DISMISSED.

      IT IS SO ORDERED.

                                      s/ Terry L. Wooten
                                      Terry L. Wooten
                                      Senior United States District Judge

February 12, 2021
Columbia, South Carolina




                                         2
